                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

MICHELLE P. HERNANDEZ,                            §
                                                  §
                 Plaintiff,                       §
                                                  §
v.                                                §   Civil Action No. 3:18-CV-2402-L
                                                  §
ANDREW SAUL, Commissioner of                      §
the Social Security,                              §
                                                  §
                 Defendant.                       §

                                              ORDER

       On August 23, 2019, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (Doc. 19) (“Report”) was entered, recommending that the court deny Plaintiff’s

Motion for Summary Judgment (Doc. 16), filed January 14, 2019; grant Defendant’s Motion for

Summary Judgment (Doc. 17), filed January 28, 2019; and affirm the final decision of the

Commissioner of Social Security (“Commissioner”). On September 3, 2019, Plaintiff filed

objections to the Report in which she essentially urges the same arguments that were presented to

the magistrate judge and addressed in the Report.

       After reviewing the motions, briefs, file, record in this case, and Report, and having

conducted a de novo review of that portion of the Report to which objection was made, the court

determines that the magistrate judge’s findings and conclusions are correct, and accepts them as

those of the court. Accordingly, the court overrules Plaintiff’s objections; denies Plaintiff’s Motion

for Summary Judgment (Doc. 16); grants Defendant’s Motion for Summary Judgment (Doc. 17);

affirms the Commissioner’s decision; and dismisses with prejudice this appeal.



Order – Page 1
       It is so ordered this 10th day of September, 2019.




                                                   _________________________________
                                                   Sam A. Lindsay
                                                   United States District Judge




Order – Page 2
